--------------------------------------------------------------------------------

Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of May 15, 2020
(the "Execution Date"), is entered into by and between SPHERE 3D CORP., a
corporation incorporated under the laws of the Province of Ontario (the
"Company"), and OASIS CAPITAL, LLC, a Puerto Rico limited liability company
(together with its permitted assigns, the "Buyer"). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings set
forth in that certain Equity Purchase Agreement by and between the parties
hereto, dated as of the Execution Date (as amended, restated, supplemented or
otherwise modified from time to time, the "Purchase Agreement").

WHEREAS:

The Company has agreed, upon the terms and subject to the conditions of the
Purchase Agreement, to sell to the Buyer up to $11,000,000 of Put Shares, and to
induce the Buyer to enter into the Purchase Agreement, the Company has agreed to
provide certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the "Securities Act"), and applicable state securities
laws.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

1. DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

a. "Investor" means the Buyer, any transferee or assignee thereof to whom the
Buyer assigns its rights under this Agreement in accordance with Section 9 and
who agrees to become bound by the provisions of this Agreement, and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement in accordance with Section 9 and who agrees to
become bound by the provisions of this Agreement.

b. "Person" means any individual or entity including, but not limited to, any
corporation, a limited liability company, an association, a partnership, an
organization, a business, an individual, a governmental or political subdivision
thereof or a governmental agency.

c. "Register," "Registered," and "Registration" refer to a registration effected
by preparing and filing one or more registration statements of the Company in
compliance with the Securities Act and/or pursuant to Rule 415 under the
Securities Act or any successor rule providing for the offering of securities on
a continuous basis ("Rule 415"), and the declaration or ordering of
effectiveness of such registration statement(s) by the United States Securities
and Exchange Commission (the "SEC").

d. "Registrable Securities" means all of the (i) Commitment Shares, (ii) Put
Shares which have been, or which may, from time to time be issued, including
without limitation all of the shares of Common Stock which have been issued or
will be issued to the Investor under the Purchase Agreement (without regard to
any limitation or restriction on purchases), (iii) any and all shares of capital
stock issued or issuable with respect to each of the Transaction Documents, and
(iv) any and all shares of capital stock issued or issuable with respect to the
Put Shares, Commitment Shares and the Purchase Agreement as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitation on purchases under the Purchase
Agreement.

--------------------------------------------------------------------------------

e. "Registration Statement" means one or more registration statements of the
Company on Form S-1 covering the resale of the Registrable Securities including
the Initial Registration Statement and any New Registration Statement or Other
Registration Statement (each as defined herein).

2. REGISTRATION.

a. Mandatory Registration. The Company shall, by the fifteenth (15th) calendar
day after the date hereof, file with the SEC an initial Registration Statement
on Form S-1 covering the maximum number of Registrable Securities as shall be
permitted to be included thereon in accordance with applicable SEC rules,
regulations and interpretations so as to permit the resale of such Registrable
Securities by the Investor, under Rule 415 under the Securities Act at then
prevailing market prices (and not fixed prices) (the "Initial Registration
Statement"). The Company shall use its best efforts to have the Initial
Registration Statement and any amendment thereto declared effective by the SEC
at the earliest possible date.

b. Rule 424 Prospectus. In addition to the Initial Registration Statement, the
Company shall, as required by applicable securities regulations, from time to
time file with the SEC, pursuant to Rule 424 promulgated under the Securities
Act, such prospectuses and prospectus supplements, if any, to be used in
connection with sales of the Registrable Securities under each Registration
Statement. The Investor and its counsel shall have a reasonable opportunity to
review and comment upon such prospectuses prior to its filing with the SEC, and
the Company shall give due consideration to all such comments. The Investor
shall use its reasonable best efforts to comment upon any prospectus within two
(2) business days from the date the Investor receives the final pre-filing
version of such prospectus.

c. Sufficient Number of Shares Registered. In the event the number of shares
available under the Initial Registration Statement is insufficient to cover all
of the Registrable Securities, the Company shall amend the Initial Registration
Statement or file a new Registration Statement (a "New Registration Statement"),
so as to cover all of such Registrable Securities (subject to the limitations
set forth in Section 2(e)) as soon as practicable, but in any event not later
than ten (10) business days after the necessity therefor arises, subject to any
limits that may be imposed by the SEC pursuant to Rule 415 under the Securities
Act. The Company shall use its reasonable best efforts to cause such amendment
and/or New Registration Statement to become effective as soon as practicable
following the filing thereof. In the event that any of the Registrable
Securities are not included in the Initial Registration Statement, or have not
been included in any New Registration Statement, and the Company files any other
registration statement under the Securities Act (other than on Form S-4, Form
S-8, or with respect to other employee related plans or rights offerings) (an
"Other Registration Statement"), then the Company shall include in such Other
Registration Statement first all of such Registrable Securities that have not
been previously Registered, and second any other securities the Company wishes
to include in such Other Registration Statement. The Company agrees that it
shall not file any such Other Registration Statement unless all of the
Registrable Securities have been included in such Other Registration Statement
or otherwise have been Registered for resale as described above.

d. Effectiveness. The Investor and its counsel shall have a reasonable
opportunity to review and comment upon any Registration Statement and any
amendment or supplement to such Registration Statement and any related
prospectus prior to its filing with the SEC, and the Company shall give due
consideration to all reasonable comments. The Investor shall furnish all
information reasonably requested by the Company for inclusion therein. The
Company shall use reasonable best efforts to keep all Registration Statements
effective, including, but not limited to, pursuant to Rule 415 promulgated under
the Securities Act and available for the resale by the Investor of all of the
Registrable Securities covered thereby at all times until the earlier of (i) the
date as of which the Investor may sell all of the Registrable Securities without
restriction pursuant to Rule 144 promulgated under the Securities Act without
any restrictions (including any restrictions under Rule 144(c) or Rule 144(i))
and (ii) the date on which the Investor shall have sold all the Registrable
Securities covered thereby and no Put Shares remain issuable under the Purchase
Agreement (the "Registration Period"). In the event that any Registration
Statement filed hereunder is no longer effective and Rule 144 is available for
sales of the Registrable Securities, the Company shall provide an opinion upon
request of the Investor that the Investor may sell any such Registrable
Securities held by the Investor pursuant to Rule 144 with all costs related to
such opinion to be borne by the Company. Each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading.

2

--------------------------------------------------------------------------------

e. Offering. If the staff of the SEC (the "Staff") or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become or remain effective and be used for
resales by the Investor under Rule 415 at then-prevailing market prices (and not
fixed prices) by comment letter or otherwise, or if after the filing of the
Initial Registration Statement with the SEC pursuant to Section 2(a), the
Company is otherwise required by the Staff or the SEC to reduce the number of
Registrable Securities included in such initial Registration Statement, then the
Company shall reduce the number of Registrable Securities to be included in such
Initial Registration Statement (with the prior consent, which shall not be
unreasonably withheld, of the Investor and its legal counsel as to the specific
Registrable Securities to be removed therefrom) until such time as the Staff and
the SEC shall so permit such Registration Statement to become effective and be
used as aforesaid. In the event of any reduction in Registrable Securities
pursuant to this paragraph, the Company shall file one or more New Registration
Statements in accordance with Section 2(c) until such time as all Registrable
Securities have been included in Registration Statements that have been declared
effective and the prospectus contained therein is available for use by the
Investor. Notwithstanding any provision herein or in the Purchase Agreement to
the contrary, the Company's obligations to register Registrable Securities (and
any related conditions to the Investor's obligations) shall be qualified as
necessary to comport with any requirement of the SEC or the Staff as addressed
in this Section 2(e).

3. RELATED OBLIGATIONS.

With respect to a Registration Statement and whenever any Registrable Securities
are to be Registered pursuant to Section 2, including on any Other Registration
Statement, the Company shall use its reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

a. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments on Form S-1) and supplements to any Registration
Statement and any Other Registration Statement and the prospectus used in
connection with such Registration Statement and Other Registration Statement,
which prospectus is to be filed pursuant to Rule 424 promulgated under the
Securities Act, as may be necessary to keep the Registration Statement effective
at all times during the Registration Period, and, during such period, comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement or
applicable Other Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such registration statement.

3

--------------------------------------------------------------------------------

b. The Company shall permit the Investor to review and comment upon each
Registration Statement or any Other Registration Statement and all amendments
and supplements thereto at least two (2) business days prior to their filing
with the SEC, and not file any document in a form to which Investor reasonably
objects. The Investor shall use its reasonable best efforts to comment upon the
Registration Statement or any Other Registration Statement and any amendments or
supplements thereto within two (2) business days from the date the Investor
receives the final version thereof. The Company shall furnish to the Investor,
without charge, and within one (1) business day, any comments and/or any other
correspondence from the SEC or the Staff to the Company or its representatives
relating to the Registration Statement or any Other Registration Statement. The
Company shall respond to the SEC or the Staff, as applicable, regarding the
resolution of any such comments and/or correspondence as promptly as practicable
and in any event within two weeks upon receipt thereof.

c. Upon request of the Investor, the Company shall furnish to the Investor, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits, (ii) upon the effectiveness of any Registration Statement, a copy
of the prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Investor may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as the Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by the Investor. For the avoidance of doubt, any filing
available to the Investor via the SEC's live EDGAR system shall be deemed
"furnished to the Investor" hereunder.

d. The Company shall use reasonable best efforts to (i) register and qualify the
Registrable Securities covered by a Registration Statement under such other
securities or "blue sky" laws of Puerto Rico and such other jurisdictions in the
United States as the Investor reasonably requests, (ii) prepare and file in
those jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
the Investor who holds Registrable Securities of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or "blue sky" laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose.

e. As promptly as practicable after becoming aware of such event or facts, the
Company shall notify the Investor in writing of the happening of any event or
existence of such facts as a result of which the prospectus included in any
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and deliver a copy of such supplement or amendment to the Investor (or
such other number of copies as the Investor may reasonably request). The Company
shall also promptly notify the Investor in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment thereto has become
effective (notification of such effectiveness shall be delivered to the Investor
by email or facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the SEC for amendments or supplements to any
Registration Statement or related prospectus or related information, and (iii)
of the Company's reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.

4

--------------------------------------------------------------------------------

f. The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of any registration
statement, or the suspension of the qualification of any Registrable Securities
for sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify the Investor of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose. In addition, if the Company shall receive
any comment letter from the SEC relating to any Registration Statement under
which Registrable Securities are Registered, the Company shall notify the
Investor of the issuance of such order and use its best efforts to address such
comments in a manner satisfactory to the SEC.

g. The Company shall (i) cause all the Registrable Securities to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all the Registrable Securities on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section.

h. The Company shall cooperate with the Investor to facilitate the timely
preparation and delivery of DWAC Shares representing the Registrable Securities
to be offered pursuant to any Registration Statement. "DWAC Shares" means shares
of Common Stock that are (i) issued in electronic form, (ii) freely tradable and
transferable and without restriction on resale and (iii) timely credited by the
Company to the Investor's or its designee's specified DWAC account with The
Depository Trust Company ("DTC") under the DTC/FAST Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

i. The Company shall at all times provide a transfer agent  and registrar with
respect to its Common Stock.

j. If reasonably requested by the Investor, the Company shall (i) immediately
incorporate in a prospectus supplement or post-effective amendment such
information as the Investor believes should be included therein relating to the
sale and distribution of Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities; (ii) make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable upon notification
of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement.

k. The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by any Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to consummate the disposition of such Registrable Securities.

l. Within one (1) business day after any Registration Statement which includes
Registrable Securities is ordered effective by the SEC, or any prospectus
supplement or post-effective amendment including Registrable Securities is filed
with the SEC, the Company shall deliver, and shall cause legal counsel for the
Company to deliver, to the Company's transfer agent for such Registrable
Securities (with copies to the Investor) confirmation that such Registration
Statement has been declared effective by the SEC in the form attached hereto as
Exhibit A. Thereafter, if requested by the Investor at any time, the Company
shall require its counsel to deliver to the Investor a written confirmation
whether or not (i) the effectiveness of such Registration Statement has lapsed
at any time for any reason (including, without limitation, the issuance of a
stop order) (ii) any comment letter has been issued by the SEC and (iii) whether
or not the Registration Statement is current and available to the Investor for
sale of all of the Registrable Securities.

5

--------------------------------------------------------------------------------

m. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Investor of Registrable Securities pursuant to any
Registration Statement.

4. OBLIGATIONS OF THE INVESTOR.

a. The Company shall notify the Investor in writing of the information the
Company reasonably requires from the Investor in connection with any
Registration Statement hereunder. The Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. Notwithstanding the foregoing, the Registration
Statement shall contain the "Selling Stockholder" and "Plan of Distribution"
sections, each in substantially the form provided to the Company by the
Investor.

b. The Investor agrees to cooperate with the Company as reasonably requested by
the Company in connection with the preparation and filing of any Registration
Statement hereunder.

c. The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event or existence of facts of the kind described in Section
3(f) or the first sentence of Section 3(e), the Investor will immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement(s) covering such Registrable Securities until withdrawal of a stop
order contemplated by Section 3(f) or the Investor's receipt of the copies of
the supplemented or amended prospectus contemplated by Section 3(e).
Notwithstanding anything to the contrary, the Company shall cause its transfer
agent to promptly issue DWAC Shares in accordance with the terms of the Purchase
Agreement in connection with any sale of Registrable Securities with respect to
which an Investor has entered into a contract for sale prior to the Investor's
receipt of a notice from the Company of the happening of any event of the kind
described in Section 3(f) or the first sentence of Section 3(e) and for which
the Investor has not yet settled.

5. EXPENSES OF REGISTRATION.

All reasonable expenses, other than sales or brokerage commissions, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.

6. INDEMNIFICATION.

a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend the Investor, each Person, if any, who
controls or is under common control with the Investor, the members, the
directors, officers, partners, employees, agents, representatives of the
Investor and each Person, if any, who is an "affiliate" of the Investor within
the meaning of the Securities Act or the Securities Exchange Act of 1934, as
amended (the "Exchange Act") (each, an "Indemnified Person"), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, attorneys' fees, amounts paid in settlement or expenses, joint or
several, (collectively, "Claims") incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Indemnified Person is or may be a party thereto ("Indemnified
Damages"), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement, any Other Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
"blue sky" laws of any jurisdiction in which Registrable Securities are offered
("Blue Sky Filing"), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or any Other Registration
Statement or (iv) any material violation by the Company of this Agreement (the
matters in the foregoing clauses (i) through (iv) being, collectively,
"Violations"). The Company shall reimburse each Indemnified Person promptly as
such expenses are incurred and are due and payable, for any reasonable legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information about the Investor furnished in writing to the Company by such
Indemnified Person expressly for use in connection with the preparation of a
Registration Statement, any Other Registration Statement or any such amendment
thereof or supplement thereto, if such prospectus was timely made available by
the Company pursuant to Section 3(c) or Section 3(e); (ii) with respect to any
superseded prospectus, shall not inure to the benefit of any such person from
whom the person asserting any such Claim purchased the Registrable Securities
that are the subject thereof (or to the benefit of any person controlling such
person) if the untrue statement or omission of material fact contained in the
superseded prospectus was corrected in the revised prospectus, as then amended
or supplemented, if such revised prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e), and the Indemnified Person was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a violation and such Indemnified Person, notwithstanding such
advice, used it; (iii) shall not be available to the extent such Claim is based
on a failure of the Investor to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e); and (iv)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investor pursuant to Section 9.

6

--------------------------------------------------------------------------------

b. Promptly after receipt by an Indemnified Person under this Section 6 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving a Claim, such Indemnified Person
shall, if a Claim in respect thereof is to be made against the Company under
this Section 6, deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and to the Indemnified Person;
provided, however, that an Indemnified Person shall have the right to retain its
own counsel with the fees and expenses to be paid by the Company, if, in the
reasonable opinion of counsel retained by the Company, the representation by
such counsel of the Indemnified Person and the Company would be inappropriate
due to actual or potential differing interests between such Indemnified Person
and any other party represented by such counsel in such proceeding. The
Indemnified Person shall cooperate fully with the Company in connection with any
negotiation or defense of any such action or Claim by the Company and shall
furnish to the Company all information reasonably available to the Indemnified
Person which relates to such action or Claim. The indemnifying party shall keep
the Indemnified Person fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. The Company shall
not be liable for any settlement of any action, Claim or proceeding effectuated
without its written consent, provided, however, that the Company shall not
unreasonably withhold, delay or condition its consent. The Company shall not,
without the consent of the Indemnified Person, consent to entry of any judgment
or enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Person of a release from all liability in respect to such Claim or
litigation. Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
Company within a reasonable time of the commencement of any such action shall
not relieve the Company of any liability to the Indemnified Person under this
Section 6, except to the extent that the Company is prejudiced in its ability to
defend such action.

7

--------------------------------------------------------------------------------

c. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

d. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Person against the Company
or others, and (ii) any liabilities the Company may be subject to pursuant to
the law.

7. CONTRIBUTION.

To the extent any indemnification by the Company is prohibited or limited by
law, the Company agrees to make the maximum contribution with respect to any
amounts for which it would otherwise be liable under Section 6 to the fullest
extent permitted by law.

8. REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.

With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration ("Rule 144"), the Company agrees, at
the Company's sole expense, to:

a. make and keep "current public information" available, as such term is
understood and defined in Rule 144;

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act;

c. furnish to the Investor so long as the Investor owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting and or disclosure provisions of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Investor to sell such securities pursuant to Rule 144 without
registration; and

8

--------------------------------------------------------------------------------

d. take such additional action as is requested by the Investor to enable the
Investor to sell the Registrable Securities pursuant to Rule 144, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Company's transfer agent as may be requested
from time to time by the Investor at the Company's expense and otherwise fully
cooperate with Investor and Investor's broker to effect such sale of securities
pursuant to Rule 144.

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Investor shall, whether or
not it is pursuing any remedies at law, be entitled to equitable relief in the
form of a preliminary or permanent injunctions, without having to post any bond
or other security, upon any breach or threatened breach of any such terms or
provisions.

9. ASSIGNMENT OF REGISTRATION RIGHTS.

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer, or any Investor as
assignee pursuant to this Section 9. The Buyer, or any Investor, may not assign
its rights under this Agreement without the written consent of the Company other
than to an affiliate of such Investor.

10. AMENDMENT OF REGISTRATION RIGHTS.

No provision of this Agreement may be (i) amended other than by a written
instrument signed by both parties hereto or (ii) waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

11. MISCELLANEOUS.

a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the registered
owner of such Registrable Securities.

b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by email (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) business day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses for such communications shall be:

If to the Company:

Sphere 3D Corp.

895 Don Mills Road, Building 2, Suite 900

Toronto, Ontario, Canada M3C 1W3

Attention:  Peter Tassiopoulos, Chief Executive Officer

Fax:  (858) 495-4267

9

--------------------------------------------------------------------------------

with a copy to (that shall not constitute notice)

Pryor Cashman LLP

7 Times Square

New York, New York 10036

Attention: M. Ali Panjwani, Esq.

Fax: (212) 326-0806

If to the Investor:

Oasis Capital, LLC

208 Ponce de Leon Ave, Suite 1600

San Juan, PR 00918

E-mail: investments@oasis-cap.com

Attention: Adam Long, Managing Partner

Phone: 816.960.0100

with a copy to (that shall not constitute notice)

Nason Yeager Gerson Harris & Fumero, P.A.

3001 PGA Blvd., Suite 305

Palm Beach Gardens, FL 33410

E-mail: bbernstein@nasonyeager.com

Attention: Brian Bernstein, Esq.

or at such other address and/or email address and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's email account containing the time,
date, recipient email address, as applicable, and an image of the first page of
such transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by email or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

c. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

d.  Any disputes, claims, or controversies hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein shall be
referred to and resolved solely and exclusively by binding arbitration to be
conducted before the Judicial Arbitration and Mediation Service ("JAMS"), or its
successor pursuant the expedited procedures set forth in the JAMS Comprehensive
Arbitration Rules and Procedures (the "Rules"), including Rules 16.1 and 16.2 of
those Rules. The arbitration shall be held in New York, New York, before a
tribunal consisting of three (3) arbitrators each of whom will be selected in
accordance with the "strike and rank" methodology set forth in Rule 15. Either
party to this Agreement may, without waiving any remedy under this Agreement,
seek from any federal or state court sitting in the State of New York any
interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal. The
costs and expenses of such arbitration shall be paid by and be the sole
responsibility of the Company, including but not limited to the Buyer's
attorneys' fees and each arbitrator's fees. The arbitrators' decision must set
forth a reasoned basis for any award of damages or finding of liability. The
arbitrators' decision and award will be made and delivered as soon as reasonably
possibly and in any case within sixty (60) days' following the conclusion of the
arbitration hearing and shall be final and binding on the parties and may be
entered by any court having jurisdiction thereof.

10

--------------------------------------------------------------------------------

e. If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

f. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

g. This Agreement and the Purchase Agreement constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement and the
Purchase Agreement supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.

h. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties hereto.

i. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

j. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission or by e-mail in a ".pdf" format
data file of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

k. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

l. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

m. This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

* * * * * *

11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the Execution Date.

THE COMPANY:

SPHERE 3D CORP.

By: /s/ Peter Tassiopoulos___________

Name: Peter Tassiopoulos

Title:  Chief Executive Officer

BUYER:

OASIS CAPITAL, LLC

By: /s/ Adam Long_______________

Name: Adam Long

Title:  Managing Partner

--------------------------------------------------------------------------------

EXHIBIT A

TO REGISTRATION RIGHTS AGREEMENT

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

[__________] [___], 2020

__________________

__________________

___________________

______________

Re: EFFECTIVENESS OF REGISTRATION STATEMENT

Ladies and Gentlemen:

We are counsel to SPHERE 3D CORP., a ______ corporation (the "Company"), and
have represented the Company in connection with that certain Equity Purchase
Agreement, dated as of May 15, 2020 (the "Purchase Agreement"), entered into by
and between the Company and Oasis Capital, LLC (the "Buyer") pursuant to which
the Company has agreed to issue to the Buyer shares of the Company's Common
Stock, no par value (the "Common Stock"), in an amount up to $11,000,000 (the
"Put Shares"), in accordance with the terms of the Purchase Agreement. In
connection with the transactions contemplated by the Purchase Agreement, the
Company has registered with the U.S. Securities & Exchange Commission the
following shares of Common Stock:

(1)_______________ Put Shares to be issued to the Buyer upon purchase from the
Company by the Buyer from time to time in accordance with the Purchase
Agreement; and

(2) 77,465 Commitment Shares which were issued to the Buyer pursuant to the
Purchase Agreement.

Pursuant to the Purchase Agreement, the Company also has entered into a
Registration Rights Agreement, of even date with the Purchase Agreement with the
Buyer (the "Registration Rights Agreement") pursuant to which the Company
agreed, among other things, to register the Put Shares and the Commitment Shares
under the Securities Act of 1933, as amended (the "Securities Act"). In
connection with the Company's obligations under the Purchase Agreement and the
Registration Rights Agreement, on [__________] [___], 2020, the Company filed a
Registration Statement (File No. 333-[              ]) (the "Registration
Statement") with the Securities and Exchange Commission (the "SEC") relating to
the resale of the Put Shares and the Commitment Shares.

In connection with the foregoing, we advise you that a member of the SEC's staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [              ]
[A.M./P.M.] on [              ], 2020 and we have no knowledge, after telephonic
inquiry of a member of the SEC's staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the SEC and the Put Shares are available for
resale under the Securities Act pursuant to the Registration Statement and may
be issued without any restrictive legend.

Very truly yours,

[Company Counsel]

--------------------------------------------------------------------------------

By:________________________________________

cc: Oasis Capital, LLC

 

--------------------------------------------------------------------------------